DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 12/8/2020.

Claim Objections
Claim 6 is objected to because of the following informalities:  amend “The deployment tool” to –the implant deployment tool- in ll. 3-4.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  amend “being entirely removed” to –being entirely removable- in ll. 7 as the claim is an apparatus claim.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  amend “to tissue” to –to the tissue- in ll. 3.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  amend “to tissue” to –to the tissue- in ll. 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 & 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the microwave delivery device being entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state” which appears to be a method step in an apparatus claim, and thus it is unclear if claim 1 is an apparatus or method claim.  For purposes of examination, the claim will be interpreted as -the microwave delivery device configured to be entirely removed from the access catheter 
Claims 2-10 depend from claim 1 and are thus also rejected.
Claim 21 recites the limitation “a microwave delivery device being entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state” which appears to be a method step in an apparatus claim, and thus it is unclear if claim 21 is an apparatus or method claim.  For purposes of examination, the claim will be interpreted as -a microwave delivery device configured to be entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state-.
Claims 22-26 depend from claim 21 and are thus also rejected.
Claim 23 recites the limitation “wherein the microwave delivery device during use for an ablation procedure is configured to be advanced through the access catheter after use of the implant deployment tool to slide the implant out of the distal opening into tissue and after removal of the implant deployment tool from the access catheter”; however, claim 1, upon which claim 23 depends, recites the limitation “the microwave delivery device being entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state, the microwave delivery device configured to be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state and entirely removed from within the implant when the implant is in the contracted state. It is unclear how claim 23 further limits the claim from which it depends 
Claim 25 recites the limitation “wherein the microwave energy delivery device during use for an ablation procedure is configured to be advanced through the access catheter after use of the implant deployment tool to slide the implant out of the distal opening into tissue and after removal of the implant deployment tool from the access catheter”; however, claim 21, upon which claim 25 depends, recites the limitation “a microwave energy delivery device  being entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state, the microwave energy delivery device configured to: be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state; be entirely removed from within the implant when the implant is in the contracted state”.  It is unclear how claim 25  further limits the claim from which it depends since claim 21 previously recites that the microwave delivery device is only inserted into the access catheter when the implant deployment tool is inserted into the access catheter and it appears claim 25 fails to further add structural limitations, either implicit or explicit.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 9-10, 21-23 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, III et al. (2014/0257272, previously cited) in view of Fellows et al. (2003/0018362).
Concerning claim 1, as illustrated in Figs. 16B & 23A-E, Clark, III et al. disclose a kit for treating diseased tissue (mesh may be combined in a kit; [0205]), the kit comprising: 
an access catheter (subdermal catheter 1801; [0189], Fig. 20-21); 
an implant deployment tool configured to be inserted into the access catheter, the implant deployment tool having an implant disposed therein in a contracted state and being slidable out of a distal opening of the implant deployment tool and expandable into an expanded state (mesh deployment applicator 2301 is designed to be inserted through subdermal catheter 1801 to deploy fibrous mesh 2302 by pushing internal sheath 2304 in a distal direction 2307 out from mesh deployment applicator 2301; [0205-0212]); and 
a microwave delivery device configured to deliver microwave ablative energy to the tissue (microwave energy device 1608 is used to apply energy to the mesh before or after it has been inserted into the treatment area; [0214]).
Clark, III et al. fail to disclose specifics of the microwave delivery device (1608) and thus fail to disclose the microwave delivery device being entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state, the microwave delivery device configured to be advanced through the access catheter and slidably disposed within the implant when the implant is in the expanded state and entirely removed from within the implant when 
Concerning claim 3, Clark, III et al. disclose the implant includes a drug ([0048-0050]). 
Concerning claim 4, Clark, III et al. disclose the implant includes a biologic ([0050]). 
claim 9, Clark, III et al. disclose the implant comprises a textile ([0205]).
Concerning claim 10, Clark, III et al. disclose the textile includes a hydrogel as collagen is a naturally formed hydrogel ([0196]).
Concerning claim 21, as illustrated in Figs. 16B & 23A-E, Clark, III et al. disclose a kit for treating tissue (mesh may be combined in a kit; [0205]), the kit comprising: 
an access catheter (subdermal catheter 1801; [0189], Fig. 20-21); 
an implant deployment tool configured to be inserted into the access catheter, an implant disposed within the implant deployment tool in a contracted state, the implant configured to slide out of a distal opening of the implant deployment tool into tissue and expand into an expanded state (mesh deployment applicator 2301 is designed to be inserted through subdermal catheter 1801 to deploy fibrous mesh 2302 by pushing internal sheath 2304 in a distal direction 2307 out from mesh deployment applicator 2301; [0205-0212]); and 
a microwave energy delivery device, the microwave energy delivery device configured to: deliver microwave energy to the tissue while the microwave energy delivery device is slidably disposed within the implant when the implant is in the expanded state (microwave energy device 1608 is used to apply energy to the mesh before or after it has been inserted into the treatment area; [0214]).
Clark, III et al. fail to disclose specifics of the microwave delivery device (1608) and thus fail to disclose the microwave delivery device being entirely removed from the access catheter when the implant deployment tool is inserted within the access catheter and the implant is in the contracted state, the microwave delivery device configured to 
Concerning claim 22, Clark, III et al. disclose the implant (2302) configured to shape a boundary of microwave energy delivered by the microwave energy delivery 
Concerning claims 23, Clark, III et al. in view of Fellows disclose the microwave delivery device during use for an ablation procedure is configured to be advanced through the access catheter after use of the implant deployment tool to slide the implant out of the distal opening into tissue and after removal of the implant deployment tool from the access catheter as discussed in the rejection of claim 1. 
Claim 26 is rejected upon the same rationale as applied to claim 23. 

Claims 2 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, III et al. (2014/0257272, previously cited) in view of Fellows et al. (2003/0018362), as applied to claim 1, in further view of Utkhede (2009/0104243, previously cited). 
Concerning claim 2, Clark, III et al. in view of Fellows fail to disclose the implant doped with radioactive material.  However, Utkhede discloses a medical implant that is doped with radioactive material to treat diseased tissue in combination with a therapeutic agent, just as Clark, III et al. ([0278]) teaches the use of different kinds of therapeutic substances used for surgery that can be used in combination with a medical implant (136) to treat tissue.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Fellows such that the implant is doped with radioactive material in order to provide the benefit of treating the tissue in combination with a therapeutic agent as taught by Utkehede. ([0775])
claim 8, Clark, III et al. disclose the implant comprising a shape memory alloy ([0205]).  Clark, III et al. in view of Fellows et al. fail to disclose the shape memory allow forming a wire basket in the expanded state. However, Utkhede discloses the implant (136) forms a wire basket in the expanded state.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Fellows et al. such that the memory alloy forms a wire basket in the expanded state in order to provide the benefit of preventing movement or slippage of the implant from its intended location and can be combined with the addition of another implant or drug such that the stability of the implant is increased as taught by Utkhede.  ([0538]; Fig. 1E)

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, III et al. (2014/0257272, previously cited) in view of Fellows et al. (2003/0018362), as applied to claims 1 & 21, in further view of Chang (2010/0274188, previously cited). 
Concerning claim 5, Clark, III et al. disclose the implant comprising a shape memory alloy ([0205]) and also discloses alternative embodiments such as an expandable element (1701).  Clark, III et al. in view of Fellows et al. fail to disclose the shape memory material formed as a plurality of tines, wherein one or more of the tines folds over itself in the contracted state, and the plurality of tines form a basket in the expanded state.  However, Chang discloses an expandable implant (1540) that is formed as a plurality of tines, wherein one or more of the tines folds over itself in the contracted state, and the plurality of tines form a basket in the expanded state ([0227].  
Concerning claims 6-7, Clark, III et al. fail to disclose the implant comprises a plurality of tines, and a first tine of the plurality of tines has an end portion that, upon deployment out of a distal opening of the implant deployment tool, extends radially relative to a longitudinal axis of the deployment tool and a second tine of the plurality of tines has an end portion that, upon deployment out of the distal opening of the deployment tool, extends radially relative to the longitudinal axis of the deployment tool, and an angle of deployment of the first tine is less than an angle of deployment of the second tine.  However, Chang further discloses an implant (1906) that comprises a plurality of tines, and a first tine of the plurality of tines has an end portion that, upon deployment out of a distal opening of the implant deployment tool, extends radially relative to a longitudinal axis of the deployment tool and a second tine of the plurality of tines has an end portion that, upon deployment out of the distal opening of the deployment tool, extends radially relative to the longitudinal axis of the deployment tool, and an angle of deployment of the first tine is less than an angle of deployment of the second tine.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of . 

Claims 24 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, III et al. (2014/0257272, previously cited) in view of Fellows et al. (2003/0018362), as applied to claims 1 & 21, in further view of Bra et al. (2014/0052125, previously cited). 
Concerning claims 24 & 26, Clark, III et al. in view of Fellows fail to disclose the microwave energy delivery device is a microwave antenna.  However, Bra et al. disclose a kit for treating diseased tissue comprising an implant (1672) an a microwave delivery device (1630) configured to delivery microwave energy to the implant (1670/1672), the microwave delivery device (1630) being an antenna with a radiating portion.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Clark, III et al. in view of Fellows such that the microwave energy delivery device is a microwave antenna in order to 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794